DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 4-8, filed 05/09/2022, with respect to independent claims 1, 7, and 13 have been fully considered and are persuasive.  The 35 USC 103 rejection of 12/10/2021 has been withdrawn. 
Allowable Subject Matter
Claim 1-15 allowed.
The following is an examiner’s statement of reasons for allowance: prior art of record does not teach or fairly suggest "responsive to receiving over the WAN, from a mobile device, an instruction and a credential for a local area network (LAN) originated from the mobile device, connect to the LAN as instructed using the credential and identify the mobile device connected to the LAN using the instruction. 
Rather, the closest prior art of record, Santavicca (US 20140274013 A1), teaches a system in which a user sends a request for vehicle access from their mobile device, vehicle access credentials are sent to the identified mobile device, and the mobile device gains access to the vehicle by using the mobile device as a key. Santavicca teaches all of the elements of the current invention, however, it teaches the elements in the opposite order than stated in the current invention.
The second closest prior art of record, Sandu (US 20200242855 A1), teaches a system which is implemented using a local area network (LAN) or wide area network (WAN) as the network 108, but the pairing process requires the mobile device and the vehicle to be physically located near each other in order to be paired.
The closest non-patent literature (NPL) of record, Mansor “Log Your Car: The Non-invasive Vehicle Forensics”, teaches a mobile device is connected to the vehicle via Wi-Fi or Bluetooth. Once the mobile device is authenticated, the mobile device is connected to the CAN bus of the vehicle and able to access required data.
The closest foreign prior art of record, Jingmin (CN109720297 A), teaches a method for unlocking and locking a vehicle door using Bluetooth communication protocol. A mobile phone is used to log into the designated app, transmit a car booking request, and a digital key is transmitted to the app and the vehicle-mounted terminal. When the mobile device is near the car, the vehicle door is unlocked after the digital key is authenticated.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brittany Renee Peko whose telephone number is (408)918-7506. The examiner can normally be reached Monday - Thursday 7:30-5:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.P./07/20/2022Examiner, Art Unit 3661            

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661